Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00871-CV

                  IN THE INTEREST OF C.M., M.M., and V.M., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01429
                         Honorable Karen H. Pozza, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Because appellant is indigent, no costs of this appeal are assessed.

       SIGNED May 8, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice